UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): December 18, 2015 bluebird bio, Inc. (Exact name of registrant as specified in its charter) DELAWARE 001-35966 13-3680878 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. EmployerIdentification No.) 150 Second Street Cambridge, MA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (339) 499-9300 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On December 18, 2015, Dr. Steve Gillis notified bluebird bio, Inc. (the “Company”) of his resignation from the Company’s board of directors (the “Board”), effective immediately.Dr. Gillis’ resignation was not caused by any disagreement with the Company on any matter relating to the Company’s operations, policies or practices.The Company thanks Dr. Gillis for his service on the Board for over four years. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 21, 2015 bluebird bio, Inc. By: /s/ Jason F. Cole Jason F. Cole Senior Vice President, General Counsel
